DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 22-46 are pending in the application.  Claims 1-21 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application No. 16/093,858,  which is a U.S. National Stage entry of PCT/GB2017/051077, filed April 18, 2017, which claims the benefit of priority to United Kingdom Patent Application No. GB 1606635.9, filed April 15, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2020, 01/07/2021 and 02/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claims 27, 31, and 37 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-40 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer, wherein the cancer comprises an activating RET mutation, does not reasonably provide enablement for general treatment of cancer, and further, does not provide enablement for prevention of any form of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
It is noted that the current specification ([0034]) describes "treating" or "treatment" as including prophylaxis (i.e. prevention) as well as the alleviation of established symptoms of all forms of cancer (claims 30 and 44) as well as prophylaxis (i.e. prevention) as well as the alleviation of established symptoms of the set of cancers recited in claim 40. 
In In re Wands 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. These include:
1. the nature of the invention,
2. the state of the prior art, 
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present, 
5. the presence or absence of working examples,
6. the breadth of the claims, 
7. the quantity of experimentation needed, and
8. the level of the skill in the art.
Regarding claims 39 and 44, the scope of diseases claimed to be treated is all types of cancer, regardless of their various and varied etiologies.    Given the scope of the many types of cancer included within claims 39 and 44, their varied etiologies, and the diversity of their patient populations, the disclosure of the specification is insufficient to permit a person skilled in the art to treat the scope of the disorders claimed.  Regarding claim 40, which limits treatment to leukemia, lung cancer, colon cancer, breast cancer, ovarian cancer, prostate cancer, liver cancer, pancreatic cancer, brain cancer, skin cancer, medullary thyroid cancer, or non-small cell lung cancer, as discussed below, treatment of even this limited set of cancers would require undue experimentation based on the current disclosure and the state of the art.
The nature of the invention: the nature of the invention is directed toward a method of pharmacologically treating cancer comprising administering a therapeutically effective amount of a compound of formula 1b:
    PNG
    media_image1.png
    279
    232
    media_image1.png
    Greyscale
.
The state of the prior art and the predictability or lack thereof in the art: the state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which cancer). There is no absolute predictability even in view of the seemingly high level of skill in the art.
The instantly-claimed method is highly unpredictable as discussed below. 
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427F.2d833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants' claims include general treatment of cancer. The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct cancer types and that cancer classification has been based, for example, primarily on morphological appearance of a tumor.  Tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub Science 1999, page 531).  
According to Sawyers (Nature 2004), targeted cancer therapies, which are defined as drugs or other substances that block the growth and spread of cancer by interfering with specific molecules involved in tumor growth and/or cancer progression, requires identification of specific targets, where identification of appropriate targets is based on a detailed understanding of the molecular changes underlying the type of cancer.  Targeted therapies are specific for a type of cancer (e.g., non-small cell lung cancer or peripheral T-cell lymphoma).  Out of the many types of drug compounds, only a relative few are even being studied in clinical trials for treating a specific type of cancer.  
Out of the many types of drug compounds, only a relative few are even being studied in clinical trials for treating a specific type of cancer.  Due to the unpredictable nature of cancer, the fact that more 3,000 different identified cancers exist, and because various types of cancers have different causative agents, involve different cellular mechanisms, and differ in treatment protocol, no single compound exists presently that is known to treat all cancers as a blanket therapeutic.  In view of this, the ordinary artisan would reject on its face any treatment regimen for all cancers comprising administration of a single compound, or single class of compounds.
Regarding treatment of cancer by administration of a RET inhibitor, according to Mologni (Molecular and Cellular Endocrinology 2013 377:1-6) (Abstract) “RET kinase is aberrantly activated in thyroid cancers and in rare cases of lung and colon cancer, and has been validated as a molecular target for these tumors” and (p. 377 col. 2 par. 1) “in all cases RET kinase activity is turned on independently of ligand binding and induces malignant transformation of cells…RET uncontrolled activity is both sufficient and necessary to cause neoplastic phenotype.”  Accordingly, it is reasonable to conclude that a compound of formula 1b has a reasonable expectation of success in treatment of cancers comprising an activating RET mutation.  Regarding treatment of all forms of cancer, the conclusion that there is no reasonable expectation that successful treatment of all forms of cancer could be treated by administration of a compound selected from the currently-claimed genus of compound is justified based on the content of the specification and the state of the prior art.  The ordinary artisan would reject on its face the claimed treatment regimen for all cancers comprising administration of a single compound or even a single class of compounds.
Regarding prevention of any form of cancer by administration of a RET inhibitor, there is no credible evidence presented in the specification or existing in the prior art that this can be accomplished for any cancer, much less the full range of cancers, that is, all cancers, as claimed.
The amount of direction or guidance present and the presence or absence of working examples:  the specification describes assays for inhibition of RET kinase in vitro and assays in cultured model cells employing IL3-dependent BaF3 cells expressing a form of RET kinase or KDR that are dependent upon activity of recombinantly-expressed RET kinase for survival.  These assays describe selective inhibition of RET kinase.
The breadth of the claims:  the instant breadth of the claims is broader than the disclosure. Specifically, the instant claims include treating cancer comprising administering a therapeutically effective amount of the cited compounds, but the specification and the prior art only provides evidence evidence for the effects the compounds have against cancer types characterized by aberrant activation of RET kinase.
The quantity or experimentation needed and the level of skill in the art:  it would require undue experimentation of one of ordinary skill in the art to ascertain the effectiveness of the compound(s) in the general treatment of cancer. Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the currently examined case for the current method claims. Cancer treatment depends on the different causative agents and cellular mechanisms involved in each type of cancer.  Consequently, different treatment protocols are required, depending on the type of cancer.  In view of the breadth of the claims, the pharmacological nature of the invention, the unpredictability of treating cancer, and the lack of working examples regarding the extremely broad therapeutic activity claimed, one skilled in the art would have to perform an undue amount of experimentation to practice the instantly claimed invention commensurate in scope with the claims as currently recited.
Genentech Inc. v. Novo Nordisk NS (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein it is apparent that undue experimentation would be necessary because of variability in prediction of treatment outcome that is not addressed by the present application disclosure, examples, teachings, guidance presented, or from the contents of other art known in the field. Absent factual data to the contrary, the amount and level of experimentation needed is undue. Therefore, claims 33-51 are rejected under 35 U.S.C. § 112, 1st paragraph.  
In order to overcome this rejection, amendment of the rejected claims to recite relieving or alleviating symptoms of cancers comprising an activating RET mutation (or the like) is suggested.  Applicants are reminded that the specification at [0034] defines “treating” or “treatment” as including prophylaxis, which is not enabled by the current disclosure or the contents of the prior art.  Therefore, including the term “treatment” in the rejected claim(s) will, in view of the definition provided, continue to render the claim(s) rejectable under 35 U.S.C. 112(a).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24, 28, 30, 32, 35 and 38-46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2011/0224223 A1.
Regarding claims 22-24, 28, 32 and 35, the reference (throughout) discloses compounds useful for treatment of cancer, including compound 3-3 (p. 15 and p. 38)
    PNG
    media_image2.png
    329
    225
    media_image2.png
    Greyscale
, which is a compound of formula 1b, where R1 is -L-Y-Q, where L is absent or 1-5C(alkylene), Y is absent, Q is (1-6C)alkyl, X1 is CH, R2 is 3C(alkyl), b is 1, and a is 0, reading on the cited claims.
Regarding claim 38, the reference teaches pharmaceutical compositions comprising the disclosed compounds (Abstract, [0091], [0098], [0223]).
Regarding claims 39 and 40, the reference discloses methods of treatment of cancer comprising administration of the disclosed compounds, including compound 3-3 (see [0016], [0159], [0163], including cancers selected from the cancers recited in claim 40 (see [0163]).
Regarding claims 41-46, as the cited prior art compound meets the structural limitations of claim 22, it therefore inherently encompasses all the characteristics required to meet the limitations of these method claims.
Claims 22-23, 25, 30, 33, 35 and 38-46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 9,174,994 B2 (cited by Applicants).
Regarding claims 22-23, 25, 30, 33-35, the reference (throughout) discloses compounds useful for treatment of cancer, including compound 48 (col. 231):
    PNG
    media_image3.png
    229
    136
    media_image3.png
    Greyscale
, which is a compound of formula 1b, where R1 is -L-Y-Q, where L is absent, Y is absent, Q is 6-membered heterocyclyl containing 1 N, X1 is CH, R2 is Cl, b is 1, and a is 0.
Regarding claim 34, the reference discloses compound 23 (col. 217): 
    PNG
    media_image4.png
    239
    137
    media_image4.png
    Greyscale
, which is a compound of formula 1b, where R1 is -L-Y-Q, where L is absent or 1-5C(alkylene), Y is absent, Q is (1-6C)alkyl, X1 is CH, R2 is NRj1Rk1, Rj1 is H, Rk1 is H, b is 1, and a is 0.
Regarding claim 38, the reference teaches pharmaceutical compositions comprising the disclosed compounds (Abstract, col. 13 lines 16-25, col. 253 lines 30-37, col. 257 line 48-col. 269 line 10).
Regarding claims 39 and 40, the reference discloses methods of treatment of cancer comprising administration of the disclosed compounds, including compounds 23 and 48 (col. 5 lines 51-54, col. 248 lines 45-51, claims 1-21) including cancers selected from the cancers recited in claim 40 (see col. 249-252).
Regarding claims 41-46, as the cited prior art compound meets the structural limitations of claim 22, it therefore inherently encompasses all the characteristics required to meet the limitations of these method claims.
Claims 22-23, 26, 30 and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by CAS Registry No. 950187-48-1 (Database Registry Chemical Abstracts Service, Columbus, OH) entered 11 Oct 2007.
The reference compound has the following structural formula:

    PNG
    media_image5.png
    436
    301
    media_image5.png
    Greyscale
, which is a compound of formula 1b, where R1 is -L-Y-Q, L is absent, Y is absent, Q is C4alkyl, X1 is -CH, b is 0 and a is 0.  
An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981). Since this date represents the date that each compound entered the Registry database on STN, this represents the date that each compound was made accessible to the public.  See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication".  
The aforementioned compound anticipates the instantly-claimed compound genus. It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following:

    PNG
    media_image6.png
    124
    600
    media_image6.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each the database entriy above lists the date that the compound was entered into the on-line database, the compound was made publicly available as of that date.
Examiner Comment
The examiner has provided a representative, but not exhaustive, selection of prior art commensurate in scope with the claimed subject matter.  However, as the prior art record related to the instant invention is voluminous and diffuse,  Applicants are requested in their reply and/or subsequent amendments to the claims to clearly indicate and/or set forth in the claims the novel and unobvious subject matter claimed, in order to expedite prosecution.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26, 28-30, 32-33 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 15 of U.S. Patent No. 10,844,067. Although the claims at issue are not identical, they are not patentably distinct from each other because individual compounds of the patent, already patented, read on the cited claims, for example the following compounds:
    PNG
    media_image7.png
    455
    519
    media_image7.png
    Greyscale
(col. 144, lines 1-2 and 3-4, respectively).
Claims 22-24, 28-30, 33, 34, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 42 of copending Application No. 17/165,151, which recites compounds that anticipate the cited claims in the current application.  For example, the reference application claims the compound 

    PNG
    media_image8.png
    204
    157
    media_image8.png
    Greyscale
(p. 6 line 1), which reads on the current claims, where L is absent, R1 Q as C4alkyl, X1 is CH, R2 is -(CH2)NRjRk, v is 1, Rj or Rk are H or C1alkyl, b is 1, R3 is halo, a is 1.
This is a provisional nonstatutory double patenting rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625